Exhibit 10.11

[exh1011formof2013performa001.jpg] [exh1011formof2013performa001.jpg]

2013 Performance Share Award Agreement – Executive Officers

___________, 20__

[Name]

[Street]

[City, State]

Dear [Employee’s Name]:

Harris Teeter Supermarkets, Inc. (the “Company”) has designated you to be a
recipient of a Performance Share Award, subject to the restrictions and other
terms set forth in this letter agreement (the “Agreement”) and in the Harris
Teeter Supermarkets, Inc. 2011 Incentive Compensation Plan (the “Plan”).

The grant of these shares is made pursuant to the Plan. The Plan is administered
by the Compensation Committee (the “Committee”) appointed by the Board of
Directors of the Company. The terms of the Plan are incorporated into this
letter and in the case of any conflict between the Plan and this letter, the
terms of the Plan shall control. Any capitalized terms used in this Agreement
that are not otherwise defined have the meaning set forth in the Plan. A copy of
the Plan is available in Appendix A to the 2010 Ruddick Annual Report and Proxy
Statement which may be found on the Company’s website at www.harristeeter.com.

1.

Grant. Pursuant to the Plan, the Committee granted to you on ___________ (the
“Grant Date”) the number of performance shares (the “Performance Shares”)
indicated on the Plan award notice provided by the Plan administrator, which
such Plan award notice is incorporated by reference herein. The Performance
Shares are subject to Performance Criteria as set forth below. Until these
Performance Criteria are achieved, the Performance Shares are forfeitable and
nontransferable.

2.

Performance Conditions for Performance Shares.

(a)

You will earn the Performance Shares if Harris Teeter, Inc. (“Harris Teeter”)
meets or exceeds its “Operating Profit Requirement” of $___________ in budgeted
annual Operating Profit during the fiscal year ending in _____ (the “Performance
Period”). For purposes of this Agreement, “Operating Profit” means the operating
profit projection as presented to the Harris Teeter Supermarkets, Inc. Board





--------------------------------------------------------------------------------





of Directors in its November 2012 meeting, subject to such adjustments to
performance goals as are permitted by the Plan.

(b)

Unless one of the events in Section 2(c) or 2(d) occurs, you must be
continuously employed by the Employer through the last day of the Performance
Period in order to be eligible to earn any Performance Shares. Absent a Change
in Control as described in Section 2(d), if your employment with the Employer
terminates prior to the last day of the Performance Period (the “Performance
Share Measurement Date”) for any reason other than due to one of the events
described in Section 2(c)(i), any rights you may have with regard to earned
Performance Shares shall be forfeited at that time, notwithstanding your return
to active employment with the Employer prior to the Performance Share
Measurement Date.

(c)

You will immediately earn a portion of your Performance Shares if:

(i)

Your employment with the Employer terminates due to your Retirement (as defined
below), death, or Disability; and

(ii)

Harris Teeter achieves the Performance Criteria described in Section 2(a)
measured on the basis of the quarterly budget from the beginning of the
Performance Period through the Company’s fiscal quarter ending on or prior to
the earlier of the last day of the Performance Period or your termination date.

The number of Performance Shares you earn will be prorated by multiplying the
total number of earned Performance Shares by a fraction, the numerator of which
is the number of days from the Grant Date through the date of your termination
of employment and the denominator of which is the number of days from the Grant
Date through the Performance Share Measurement Date.

“Retirement” means your retirement, in accordance with the provisions of the
Harris Teeter Supermarkets, Inc. Retirement and Savings Plan or the Harris
Teeter Supermarkets, Inc. Employees’ Pension Plan in which you were a
participant on the date of termination of employment, at the normal retirement
date under such retirement plan, or if such date is not so determinable, then at
or after your attainment of age 65. The Committee shall have absolute and
uncontrolled discretion to determine whether any other termination of your
employment is to be considered as Retirement for the purposes of this Agreement
and whether an authorized leave of absence or absence on military or government
service or otherwise shall constitute a termination of employment for the
purposes of this Agreement.

(d)

You will be deemed to have earned a portion of your Performance Shares if the
Company experiences a Change in Control. The portion of your Performance Shares
you earn will equal the total number of Performance Shares granted to you under
this Agreement multiplied by a fraction, the numerator of which is the number of
full calendar months of the Performance Period that have elapsed as of the date
of the Change in Control and the denominator of which is the total number of
months in the Performance Period.





Page 2 of 7



--------------------------------------------------------------------------------





(e)

Other than in the event of a Change in Control, you will not earn your
Performance Shares until the Committee certifies in writing after the close of
the Performance Period or such earlier date as described in Section 2(c): (i)
that the applicable Performance Criteria have been met or exceeded on the last
day of the Performance Period or such earlier date as described in Section 2(c);
and (ii) that any other material terms of this Agreement have been satisfied.

3.

Settlement of Performance Shares.

(a)

If you remain continuously employed by the Employer throughout the Performance
Period, any Performance Shares you earn will be converted into an equal number
of shares of Restricted Stock of Company Stock (the “Restricted Stock”) as soon
as practicable after the first anniversary of the Grant Date (the “Settlement
Date”). The Restricted Stock is subject to vesting restrictions as set forth
below. Until these restrictions lapse, the Restricted Stock is forfeitable and
nontransferable.

(b)

If your employment with the Employer terminates due to your Retirement, death or
Disability, or the Company experiences a Change in Control, the Company will pay
you a cash settlement for any Performance Shares you earn in a single lump sum
payment within 60 days following your termination date or the date of the Change
in Control, as applicable. The amount of your cash settlement will be determined
by multiplying the number of Performance Shares you earn after prorating them
(as described in Section 2(c) or 2(d), as applicable) by the average of the high
and low selling price of the Company’s Common Stock on the last business day
ending on or before your termination of employment or Change in Control, as
applicable.

4.

Vesting Restrictions of Restricted Stock. Any Restricted Stock you receive
pursuant to this Agreement shall vest, and become freely transferable, as
follows:

(a)

__% of the Restricted Stock will vest and become freely transferable on each
anniversary of the Grant Date, commencing with the _________ anniversary of the
Grant Date, and continuing annually thereafter until fully vested (each such
anniversary, a “Restricted Share Vesting Date”). For example, if you received
___ shares of Restricted Stock, ___ shares of Restricted Stock will vest on each
Restricted Share Vesting Date.

(b)

Unless one of the events in Section 4(c) or Section 4(d) occurs, you must be
continuously employed by the Employer from the Performance Share Measurement
Date until the applicable Restricted Share Vesting Date in order to vest in your
Restricted Stock. Absent a Change in Control as described in Section 4(d), if
your employment with the Employer terminates prior to the applicable Restricted
Share Vesting Date for any reason other than due to one of the events described
in Section 4(c)(i), you will forfeit all rights to your unvested Restricted
Stock at that time, even if you return to active employment with the Employer
prior to the applicable Restricted Share Vesting Date.





Page 3 of 7



--------------------------------------------------------------------------------





(c)

You will become immediately vested in 100% of your Restricted Stock if, prior to
the Restricted Share Vesting Date, one of the following events occurs:

(i)

your employment with the Employer terminates due to your Retirement, death or
Disability, or

(ii)

the Company experiences a Change in Control.

(d)

Notwithstanding the above, you will become immediately vested in __% of your
unvested Restricted Stock upon your attaining age 65 while employed by the
Employer from the Grant Date until the date on which you attain age 65. For
purposes of clarity, you will vest in __% of each unvested tranche of unvested
Restricted Stock and the remainder of those unvested shares of Restricted Stock
will continue to vest according to the schedule set forth in Section 4(a).  For
example, if you have __ unvested shares of Restricted Stock that will vest
annually in three tranches of __ in years _____ through ______, and you attain
age 65 in _____, (i) you will vest in __ shares of Restricted Stock from each
unvested tranche (__ in the aggregate) upon attaining age 65, and (ii) the
remaining __ unvested shares of Restricted Stock in each tranche will continue
to vest annually on the Grant Date anniversary in years ____ through ____.

5.

Dividends. You are not eligible to receive dividends on Performance Shares.
During the period beginning with the Settlement Date and ending with the
Restricted Share Vesting Date (or the earlier forfeiture of your Restricted
Stock), you will have the right to receive dividends on the Restricted Stock to
the extent dividends are paid by the Company on its authorized and issued shares
of Company Stock to its stockholders of record. These dividends, if any, will be
paid at the same rate and at the same time as such dividends are paid by the
Company on its authorized and issued shares.  

6.

Power of Attorney. You hereby appoint each of the officers of the Company as
your attorney in fact, with full power of substitution, and authorize him or her
to provide instructions to the Company’s registrar and transfer agent for
Company Stock as the Company may deem necessary or proper to comply with the
intent and purposes of this Agreement and the Plan, including, upon the
occurrence of a forfeiture pursuant to Section 4 above, to notify the registrar
and transfer agent of the forfeiture of such shares, together with instructions
to cancel the shares forfeited. The registrar and transfer agent shall be
entitled to rely upon any notices and instructions delivered by your attorney in
fact under the terms of the Plan and this Agreement.

7.

Book Entry Form; Delivery of Shares. On the Settlement Date the Company shall
direct the Plan administrator to make a book entry record showing ownership for
the Restricted Stock in your name, subject to the terms and conditions of the
Plan and this Agreement. As soon as practicable following the date on which the
Restricted Stock becomes nonforfeitable and fully transferable pursuant to
Section 4 above, the Company will issue appropriate instructions to that effect
to the transfer agent for Company Stock.





Page 4 of 7



--------------------------------------------------------------------------------





8.

Rights as a Stockholder. Subject to the provisions of this Agreement, including
Section 9 herein, and you earning your Performance Shares, you generally will
have all of the rights of a holder of Company Stock with respect to all of the
Restricted Stock awarded to you under this Agreement from and after the
Settlement Date until the shares either vest or are forfeited, including the
right to vote such shares and to receive dividends or other distributions paid
thereon, as provided in Section 5.

9.

Transfer Restrictions. You may not sell, assign, transfer, pledge, hypothecate
or encumber your Restricted Stock under this Agreement prior to the time such
Restricted Stock becomes vested in accordance with this Agreement. You may not
sell, assign, transfer, pledge, hypothecate or encumber your Performance Shares
at any time.

10.

Fractional Shares. A fractional share of Company Stock will not be issued and
any fractional shares will be disregarded.

11.

Adjustments. If the number of outstanding shares of Company Stock is increased
or decreased as a result of a stock dividend, stock split or combination of
shares, recapitalization, merger in which the Company is the surviving
corporation, or other change in the Company’s capitalization without the receipt
of consideration by the Company, the number and kind of your unearned
Performance Shares and/or unvested Restricted Stock shall be proportionately
adjusted by the Committee, whose determination shall be binding.

12.

Notices. Any notice to be given under the terms of this letter shall be
addressed to Harris Teeter Supermarkets, Inc., Attn. Secretary, 701 Crestdale
Road, Matthews, NC 28105. Any notice to be given to you shall be given to you
and shall be addressed to you at your last known address at the time notice is
sent. Notices shall be deemed to have been duly given if mailed first class,
postage prepaid, addressed as above.

13.

Section 83(b) Election Not to Defer Income From Restricted Stock. You may make
an election pursuant to Section 83(b) of the Code not to defer income with
respect to your Restricted Stock. In general, this would require you to pay tax
earlier than would otherwise be necessary. If you would like a copy of the
election under Code Section 83(b) form and instructions that you may use to make
this election, please contact Merrill Lynch (Ellison Kibler & Associates) at
803-733-2108 or 800-350-2817. Please note that in order to be effective, you
must file a Code Section 83(b) election with the Internal Revenue Service within
30 days after the shares of Restricted Stock have been transferred to you. In
general, if you make a Code Section 83(b) election your tax basis for each share
that becomes vested will be the value of the share on the date it was
transferred to you. As a result, capital gain or loss will be measured using
that tax basis when you sell the share. For greater details concerning the
federal income tax consequences associated with your shares of Restricted Stock,
please refer to the Plan’s prospectus . The Company does not make any
representations regarding the advisability or tax treatment of making an
election under Section 83(b) of the Code. You should consult your tax and
financial advisors before deciding whether or not to make such an election.





Page 5 of 7



--------------------------------------------------------------------------------





14.

Applicable Withholding Taxes.

(a)

No Restricted Stock that has become vested and fully transferable pursuant to
Section 4 above shall be delivered to you until you have paid to the Company the
amount that must be withheld with respect to those shares of Restricted Stock
under federal, state and local income and employment tax laws (the “Applicable
Withholding Taxes”) or you and the Company have made satisfactory arrangements
for the payment of such taxes. As an alternative to making a cash payment to
satisfy the Applicable Withholding Taxes, you may have the Company retain that
number of shares of Restricted Stock (valued at the average of the high and low
selling price of the Company’s common stock on the delivery date) that would
satisfy the Applicable Withholding Taxes.

(b)

The Company shall withhold Applicable Withholding Taxes with respect to
dividends directly from the amount of such dividends payable to you pursuant to
Section 5.

(c)

The Company shall withhold Applicable Withholding Taxes with respect to any cash
payment made for Performance Shares earned due to your termination of employment
due to Retirement, death or Disability or due to a Change in Control of the
Company.

15.

Applicable Securities Laws. The Company may delay delivery of Restricted Stock
that has become vested and fully transferable pursuant to Section 4 above until
(i) the admission of such shares to listing on any stock exchange on which the
Company Stock may then be listed, (ii) receipt of any required representation by
you or completion of any registration or other qualification of such shares
under any state or federal law or regulation that the Company’s counsel shall
determine as necessary or advisable, and (iii) receipt by the Company of advice
by counsel that all applicable legal requirements have been complied with.
Additionally, you may be required to execute a customary written indication of
your investment intent and such other agreements the Company deems necessary or
appropriate to comply with applicable securities laws.

16.

Acceptance of Performance Shares and Restricted Stock. By accepting any of the
benefits of this award, you indicate your acceptance of these Performance Shares
and any Restricted Stock to which you may become entitled and your agreement to
the terms and conditions set forth in this Agreement, which, together with the
terms of the Plan, shall become the Company’s Performance Share Award Agreement
with you. You also hereby acknowledge receipt of a copy of the Plan and its
prospectus via its availability on the Company’s applicable websites1 and agree
to all of the terms and conditions of the Plan, as it may be amended from time
to time. If you do not have access to the internet, please contact the Company’s
Secretary at the contact information listed above and the Company will provide
you a hard copy of the Plan’s prospectus.










__________

1 The Harris Teeter Supermarkets, Inc. 2011 Incentive Compensation Plan may be
found as Appendix A to the 2010 Ruddick Annual Report and Proxy Statement which
may be found under the link “Annual Reports” on the Company’s Investor Relations
website at www.harristeeter.com. The Plan prospectus may be found on the Merrill
Lynch Benefits OnLine website in the plan’s Communication Library.





Page 6 of 7



--------------------------------------------------------------------------------





17.

Compliance with Section 409A of the Code. It is intended that this Agreement is
exempt from the requirements of Section 409A of the Code and Treasury
Regulations thereunder (“Section 409A”) and this Agreement will be interpreted
and operated consistently with that intent. The Company has the authority to
amend this Agreement to the extent necessary (including retroactively) in order
to preserve its exemption from said Section 409A. Neither the Company, its
subsidiaries and affiliates, nor any directors, officers or employees thereof
shall be liable for any taxes, penalties, fines or interest payments you incur
as a result of a failure to comply with the requirements of Section 409A.









Page 7 of 7



--------------------------------------------------------------------------------